Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 7-9, 11, 13, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kontschieder (20160071284) in view of Kristal (20180047192) in further view of Lee (20110081045).
Regarding claim 1, Kontschieder teaches a method comprising: receiving, at one or more processors, a video that includes a plurality of image frames in a sequence as input (see abstract); 
separating, using the one or more processors, the video into a plurality of individual image frames (par. 36); 
selecting a group of one or more image frames from the plurality of individual image frames (par. 36-37); 
aligning the human body subject within the image frame, wherein the aligning includes adjusting for vertical or horizontal movement of the human body subject from one frame to another and centering the human body subject image within the frame (par. 40);
Kotschider disclose human body detection in pars. 37-39.  

segmenting the image frame to remove image features that are not parts of the human body subject (par. 157, masking); 
generating a silhouette of the human body subject within the image frame; (fig. 10 and par. 134-135); 
determining a location of a waistline of the human body subject in the image frame (pars. 158-160); 
projecting an ellipse from the human body subject based on a rotation of the silhouette of the human body subject (pars. 158-160); 
fitting an ellipse equation to the projected ellipse; and determining an estimated waistline perimeter for the human subject based on the ellipse equation (pars. 158-160).
It would have been obvious prior to the filing date of the invention to include in Kotschider the segmenting and fitting steps as taught by  Kristal.  The reason is because it allows the system to measure a users dimensions for fitting.  
Lee teaches tracking a person and determining the orientation of the person through a series of frames in pars. 78-80.  
It would have been obvious prior to the filing date of the invention to include in Kotschider and Kristal the orientation tracking as taught by Lee.  The reason is to keep track of a user while the user moves.  

Regarding claim 4, see pars. 39-40 of Kotschider.
Regarding claims 7-8, see pars. 157 and 160  of Kristal which discuss measuring the height. 
Regarding claim 9, see par. 88 of Kristal.
Regarding claims 11 and 13 and 16 and 18, see the rejection of claims 1 and 3.



Allowable Subject Matter
Claims 2, 5-6, 10 12, 14-15, 17, 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI AKHAVANNIK whose telephone number is (571)272-8622.  The examiner can normally be reached on 9 AM - 5 PM Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HADI AKHAVANNIK/Primary Examiner, Art Unit 2666